hiDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The applicant claims that the electrode array comprises a brain-machine-interface, however, since an electrode array is just an array of conductive material used for receiving or emitting signals, it is unclear who it is capable of comprising such an interface, or how it would be capable of comprising an interface. For these reasons the claim is unclear and interpreted to mean any electrode array of sensing brain signals that can be relayed to an external device.
Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim states that step viii is performed when the comparison data set sufficiently corresponds to reference spacer patterns, however does not describe a metric as to how to determine the correspondence between the data set and the reference patters, therefore it is unclear how 
The term “sufficiently” in claim 10 is a relative term which renders the claim indefinite. The term “comparison data sufficiently corresponds” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no clear and know definition as to what makes the correspondence between the comparison data and the reference SPACER patters sufficient, nor does the written description provide a definition for the term sufficiently or how it is determined to be sufficient. This makes the claimed unclear and indefinite and is interpreted to mean any correspondence between the data and the reference. 
The term “approximately” in claim 12 is a relative term which renders the claim indefinite. The term “approximately 100 μm” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term approximately has no accepted definition and the written description provides no definition for the term. Because there is no clear definition of the term approximately, the limitation for the distance between the first and second location is unclear and indefinite and interpreted to mean any distance less than 1 inch and greater than 0 inches.
The term “about” in claim 15 is a relative term which renders the claim indefinite. The term “about .5Hz to about 10Hz” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Because there is no clear definition of the term about, the limitation for the range of the frequency is unclear and indefinite and interpreted to mean frequency between 0 and 200Hz.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al (U.S. PG Pub 20190321106 A1) in view of Sinclair et al (U.S. PG Pub 20210236821 A1).
Regarding claim 1, Bergman teaches a method for localizing brain regions of a patient, comprising the steps of: i) providing a stimulus pulses to the patient's brain at a first location ([0197] teaches providing a short term stimulation pulse to a location for navigating purposes; [0332]-[0333]); 5ii) recording a first dataset, including a first set of local field potentials, produced in response to said stimulus pulses ([0085] teaches the method for navigation of a brain lead in real time involves obtaining a differential LFP between a pair of electrodes while advancing the probe; [0109]; [0175] teaches adjusting advancement of the lead based on recorded LFPs; [0202]-[0203]; [0220] teaches recording delta LFPs between the macro-electrode signals to determine if the electrodes are transitioning in or out of a target area of the brain; [0221] teaches using differential LFPs to detect beta oscillatory activity for determine the boarders of the STN; [0273] teaches continuously recording LFP as the lead is advanced through brain tissue; [0288]-[0291] teaches recording LFPs and deriving differential LFPs at different locations as the probe is advanced. These calculated LFPs are then used for further analysis for 
It would have been obvious to one of ordinary skill in the art, before effective filling date to have modified Bergman to have a first pulse at a first location of a patient’s brain for measuring evoked responses, and apply a second set of stimulus pulses to a second, different, location of the patient’s brain for measuring evoked responses by continuously applying stimulus while advancing the lead through brain tissue, as taught by Sinclair, so that the lead can be navigated and a preferred location for lead placement can be determined without the need for the patient to be awake during the procedure and improve accuracy (Sinclair [0198]-[0199]).
Regarding claim 2, the modified invention of Bergman teaches claim 1, wherein step i) is performed by placing an electrode in the patient's brain at said first location ([0197] teaches the electrical lead providing a short term stimulation pulse to a location for navigating purposes; [0332]-[0333]).
Regarding claim 3, the modified invention of Bergman teaches claim 2, further comprising the step of moving said electrode from said first 20location to said second location ([0063] teaches recording signals while continuously advancing the lead. After the stimulus is applied and the response recorded in the first location the lead is advancing to a second location; [0085] teaches recording LFP signals while advancing the lead; [0198] teaches that the lead movement can be detected by comparing the recorded signals to the functional tissue map following or during stimulation, therefore to detect movement the stimulation pulse applied by the electrodes, resulting in the recorded LFP, would naturally have to come from a second different location than the first pulse; [0202] teaches analyzing LFP signals at selected locations along advancement of the lead so these selected positions would include a first and second location; [0271] teaches recording signals between predefined steps of lead advancement; [0273] teaches continuously recording LFP as the lead is advanced through brain tissue; 
Regarding claim 4, the modified invention of Bergman teaches claim 2, however fails to teach, further comprising the step of temporally aligning said first dataset and said second dataset with at least one of said first set of stimulus pulses and said second set of stimulus pulses, whereby said second dataset and said first dataset are aligned with one another.
Sinclair teaches an invention in the same field of invention, comprising a step involving temporally aligning a first dataset and a second dataset with at least one of a first set of stimulus pulses and a second set of stimulus pulses, whereby said second dataset and said first dataset are aligned with one another (Fig 14 shows aligning a first and second data set wherein a first set of pulses emitted from a first electrode of the electrode array and a second data set is from a second set of stimulation pulses applied to a different electrode at a different depth in the electrode array; Figs 29-33; [0208] teaches comparing different evoked responses at different locations or depths; [0217]).
It would have obvious to one of ordinary skill in the art, to have modified the processor of analysis to comprise at least temporarily aligning the data sets with at least one of the first set of stimulus pulses and the second stimulus pulses, as taught by Sinclair, in order to more effectively and efficiently extract features and compare the data set and templates to each other and determine the preferred location based on the signal responses from the point of the applied stimulus.
Regarding claim 5, the modified invention of Bergman teaches claim 2, wherein said electrode comprises a single track for recording ([0199] teaches that the same electrical lead is used for both navigation and stimulation treatment; [0311] teaches using one trajectory reduces the risk of damage; [0380] teaches using only one trajectory of a single lead comprising multiple electrodes for recording and navigation).
Regarding claim 6,  the modified invention of Bergman teaches claim 2, wherein said electrode comprises tungsten ([0307] teaches that the lead used can be a commercial lead such as the Boston Scientific Vercise, which has leads with electrodes that comprise tungsten).
Regarding claim 7, the modified invention of Bergman teaches claim 1, wherein step i) comprises placing an electrode array in the patient's brain ([0030] teaches a lead with at least 2 electrodes recording signals as the lead is advance through brain tissue; [0039]; [0050] teaches a lead with at least 2 electrodes recording signals as the lead is advance through brain tissue; [0238]; Fig 1b step 104-106 teaches delivering a lead comprising at least 2 macroelectrodes to a brain and advancing it through the tissue towards a target; Figs 3A-D teach electrode array embodiments for the lead; Figs 4A-F illustrate delivering the electrode array to the brain tissue and advancing the electrodes through the tissue).
Regarding claim 8, the modified invention of Bergman taches claim 7, wherein said array comprises a brain-machine-interface (Figs 3A-D teach electrode array embodiments for the lead, wherein the electrodes are used for recording electrical brain signals. Since an electrode is just a conductive material used for receiving or emitting electrical signals and is taught that these electrode arrays record electrical brain signals that could be used for controlling external prostheses or devices, it reads on the claimed limitations; brain ([0030] teaches a lead with at least 2 electrodes recording signals in the brain; [0039]; [0050] teaches a lead with at least 2 electrodes recording signals in the brain; [0238]).
Regarding claim 9, the modified invention of Bergman teaches claim 1, wherein said analyzing step comprises comparing said comparison dataset to reference SPACER patterns ([0039] teaches comparing recorded signals and comparing them to stored reference indications during analysis; [0050]; [0189] teaches comparing recorded signals to indications or reference indications stored in a memory; [0208] taches that measured value are compared to stored values during navigation to detect 
Regarding claim 10, the modified invention of Bergman teaches claim 9, wherein step viii) is performed when said comparison data sufficiently corresponds to said reference SPACER patterns. ([0044] teaches the system for estimating a position of the lead within the brain tissue; [0085] teaches a method for navigating a brain lead where LFPs are recorded and used to determine the border location of a target area relative to the lead; [0203] teaches the LFPs are analyzed to estimate proximity of the distal end of the lead to at least one area or the brain; [0211]; [0220] teaches the recorded signals are analyzed for target validation; [0240]-[0241] teaches analyzing recorded signals to estimate proximity of a lead to a border; [0392]-[0393]; Since Bergman teaches using the results of the analysis results for estimating the location of the lead with respect to the functional location for each dataset, then step viii is performed whether or not the comparison data sufficiently corresponds to the reference spacer patterns therefore it naturally occurs when it does sufficiently correspond.)
Regarding claim 11, the modified invention of Bergman teaches claim 1, wherein said first set of local field potentials and said second set of local field potentials are recorded during interstimulus intervals of said first set of stimulus pulses and second set of stimulus pulses, respectively ([0273] teaches that recording the LFP can be continuous, therefore the signals would be recorded during interstimulus intervals as well. It also teaches recording between movement steps; [0332])
Regarding claim 12, the modified invention of Bergman teaches claim 1, wherein said distance between said first location and said second location is approximately 100 µm ([0279]; [0340] teaches the steps for advancing the lead are in the range of 50-100 μm).
Regarding claim 16, the modified invention of Bergman teaches claim 1, wherein said analysis results comprise longitudinal, quantitative feedback ([0109] teaches using the LFPs to determine the 
Regarding claim 17, the modified invention of Bergman teaches claim 1, further comprising the steps of obtaining complementary brain imaging data and verifying said analysis results with said complementary brain imaging data ([0250] teaches using imaging studies to improve the distinction between STN and SNr; [0286] teaches using MRI or CT scanning to estimate location of the target area; [0584] teaches using brain imaging for physiological mapping in conjunction with mapping based on the recorded signals; [0594]).
Regarding claim 18, the modified invention of Bergman teaches claim 17, wherein said complementary brain imaging data comprises Magnetic Resonance Imaging data ([0286] teaches using MRI or CT scanning to estimate location of the target area; [0584] teaches using brain imaging for physiological mapping in conjunction with mapping based on the recorded signals; [0594]).
Regarding claim 19, the modified invention of Bergman teaches claim 17, wherein said complementary brain imaging data comprises Computed Tomography data ([0286] teaches using MRI or CT scanning to estimate location of the target area; [0584] teaches using brain imaging for physiological mapping in conjunction with mapping based on the recorded signals; [0594]).
Regarding claim 20, the modified invention of Bergman teaches claim 1, wherein steps i-vi are repeated while varying said first location and said second location on a trajectory towards a target brain region, whereby said comparison dataset iteratively expands (Figure 1B teaches that the process of advancing the lead and recording the LFPs to determine if a target area had been reached and .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al (U.S. PG Pub 20190321106 A1) in view of Sinclair et al (U.S. PG Pub 20210236821 A1) as applied to claim 1 above, and further in view of Brinkmann et al (U.S. PG Pub 20190150774 A1).
Regarding claim 13, the modified invention of Bergman teaches claim 1, but fails to teach wherein said first set of stimulus pulses and said second set of stimulus pulses have amplitudes of 100 μA or lower.
Brinkmann teaches a device in the same field of invention, wherein the method involves recording/capturing response signals to a said a set of stimulus pulses for brain stimulation by macroelectrodes having amplitudes of 100 μA or lower ([0036]-[0037] teaches a device for stimulation the brain and recording the response wherein the stimulation has an amplitude between 30microamps to about 200microamps).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified the method of Bergman to have the amplitude of the first and second set of stimulus pulses be 100 μA or lower, as taught by Brinkmann, in order to provide low frequency stimulation to a region of the brain for evoking a response to be captured and recorded by an recoding electrodes, without providing a stimulation pulse damaging to the brain tissue. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al (U.S. PG Pub 20190321106 A1) in view of Sinclair et al (U.S. PG Pub 20210236821 A1) as applied to claim 1 above, and further in view of Giftakis et al (U.S. PG Pub  20180071530 A1).
Regarding claim 13, the modified invention of Bergman teaches claim 1, but fails to teach wherein said first set of stimulus pulses and said second set of 20stimulation pulses have frequencies of from about 0.5 Hz to about 10 Hz.
Giftakis teaches a device in the same field of invention, wherein a brain is stimulated with low frequency stimulation at a frequency from about 0.5 Hz to about 10 Hz ([0045] teaches a low frequency stimulation of the brain at a frequency of 2-10Hz having the response to the stimulus recorded at a second location; [0047] teaches recording evoked LFP from a low frequency stimulation in the range of 2 to 10Hz; [0110]-[0111]; [0140]; [0215]).
It would have been obvious to one of ordinary skill in the art, to have modified the teaching of Bergman such that the frequency of the first and second set of stimulus pulses be in the range of 2 to 10 Hz, as taught by Giftakis, in order to evoke LFPs to be recorded and analyzed without the stimulus frequency being damaging to the brain tissue.
Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792